[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 11-11810                ELEVENTH CIRCUIT
                                                           JANUARY 26, 2012
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                 D.C. Docket Nos. 1:10-cv-21488-KMM,
                        1:08-cr-20228-KMM-1

ULISES CAO,

                                                         Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                     __________________________

                Appeal from the United States District Court
                     for the Southern District of Florida
                     _________________________

                            (January 26, 2012)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
         The Government properly concedes that, in denying petitioner’s motion to

vacate filed pursuant to 28 U.S.C. § 2255, the district erroneously disregarded

Clisby v. Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en banc), when it failed to

address petitioner’s claim that he was denied his Fifth Amendment right to due

process of law because the Government knowingly presented a witness’s perjured

testimony. The district court’s judgement is accordingly vacated and the case is

remanded with the instruction that the district court address the merits of that

claim.

         VACATED and REMANDED.




                                          2